MAY 1, 2009 MARKET VECTORS ETF TRUST The Securities and Exchange Commission (SEC) has not approved or disapproved these securities or passed upon the accuracy or adequacy of this Prospectus. Any representation to the contrary is a criminal offense. This Prospectus offers shares of Market Vectors ETF Trust (the Trust). The Trust currently has 28 investment portfolios. This Prospectus relates to shares of eight portfolios: Market Vectors Agribusiness ETF, Market Vectors Coal ETF, Market Vectors Global Alternative Energy ETF, Market Vectors Gold Miners ETF, Market Vectors Nuclear Energy ETF, Market Vectors RVE Hard Assets Producers ETF, Market Vectors Solar Energy ETF and Market Vectors Steel ETF (each, a Fund and together, the Funds). No person has been authorized to give any information or to make any representations other than those contained in this Prospectus in connection with the offer of a Funds shares, and, if given or made, the information or representations must not be relied upon as having been authorized by a Fund. Neither the delivery of this Prospectus nor any sale of shares of a Fund shall under any circumstance imply that the information contained herein is correct as of any date after the date of this Prospectus. Dealers effecting transactions in a Funds shares, whether or not participating in this distribution, may be generally required to deliver a Prospectus. This is in addition to any obligation of dealers to deliver the Prospectus when acting as underwriters. Market Vectors Agribusiness ETF, Market Vectors Coal ETF, Market Vectors Global Alternative Energy ETF, Market Vectors Gold Miners ETF, Market Vectors Nuclear Energy ETF, Market Vectors RVE Hard Assets Producers ETF, Market Vectors Solar Energy ETF and Market Vectors Steel ETF are distributed by Van Eck Securities Corporation and seek to track the DAXglobal ® Agribusiness Index, Stowe Coal Index
